DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 06/18/20. 
The amendment to the specification made via the addition of a newly added paragraph that is underlined is non-compliant under 37 CFR 1.121. Note that 37 CFR 1.121 requires that the newly added paragraph should not be underlined. Appropriate correction is needed.
Election
2)	Acknowledgment is made of Applicants’ election filed 01/14/22 in response to the restriction and the species election requirement mailed 11/17/21. Applicants have elected, with traverse, invention I and the Salmonella typhimurium pathogenic microorganism species. Because Applicants did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse. MPEP § 818.03(a).
Status of Claims
3)	Claims 1-14 are pending.  
	Claims 7-14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-6 are examined on the merits.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 06/18/20.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 06/18/20.
Priority
6)	The instant application, filed 06/18/20, is the national stage 371 application of PCT/KR2019/000298 filed 01/08/2019. 
Objection(s) to Specification
7)	The instant specification is objected to for the following reasons:

	(b)	All non-italicized recitations of bacterial names throughout the specification and in the claims are objected to. To be consistent with the practice in the art of bacterial nomenclature, each of the non-italicized recitations of bacterial names, for example, ‘Salmonella typhimurium’ or ‘salmonella typhimurium’ should be deleted via strikethrough, i.e., Salmonella typhimurium--.
	(c)	All incorrect recitations of ‘Streptococcus pneumonia’ throughout the specification and in the claims are objected to [Emphasis added]. Said recitation should be deleted via deletion, i.e., Streptococcus pneumoniae--.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9)	Claims 1-4 and 6 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.   
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). 
	Instant claims are drawn to or encompass a method for preparing a live attenuated vaccine by irradiation, the method comprising irradiating ‘a pathogenic microorganism’ with a dose of 0.5 to 2 kGy of radiation per single radiation 6 to 15, or 6-12 times. Said irradiation of said pathogenic microorganism is performed for 6 to 48 hours. The method of claim 2 includes culturing the irradiated pathogenic microorganism 6 to 15 times. The very broadly recited ‘a pathogenic microorganism’ represents a humongous genus encompassing innumerable antigenically, genetically, taxonomically, immunogenically, pathogenesis-wise and virulence-Adenoviridae, Picornaviridae, Herpesviridae, Hepadnaviridae, Flaviviridae, Retroviridae, Orthomyxoviridae, Paramyxoviridae, Papovaviridae, Polyomavirus, Rhabdoviridae, and Togaviridae. See section [0018] of Lozono et al. US 20140206016 A1. The genus of pathogenic bacterial microorganisms are not limited to Salmonella typhimurium or to the genera recited in claim 4 or to those specific species recited in claim 5, but very broadly includes pathogenic bacterial microorganisms of unlimited scope encompassing pathogenic Gram negative and Gram positive bacteria, acid-fast bacteria, aerobic and anaerobic bacteria, fastidious and non-fastidious bacteria, opportunistic bacteria, intracellular bacteria, bacilli and coccobacilli belonging to unlimited genetically and antigenically diverse taxonomic families, order, classes, genera and species, for example, Chlamydia trachomatis, Chlamydia pneumoniae, Veillonella species, Bacillus species, Neisseria meningitidis, Neisseria gonorrhoeae, Acinetobacter, Enterococcus species, Proteus species, Helicobacter species, Borrelia species, Brucella species, Flavobacterium species, Porphyromonas gingivalis, Haemophilus species, Flavobacteria species, Campylobacter species, Leptospira species, Legionella species, Listeria species, Rickettsia species, Treponema species, Francisella tularensis, Yersinia enterocolitica, Yersinia pestis, Klebsiella species, Shigella species, Pseudomonas aeruginosa and other species of Pseudomonas, Staphylococcus aureus including MRSA, Clostridia, Corynebacteria, Actinomyces species, Mycobacterium leprae etc. See section [0019] of Lozono et al. US 20140206016 A1. The genus of pathogenic Gram negative bacterial microorganisms alone includes at least Veillonella sp., Flavobacterium species, Porphyromonas gingivalis, Borrelia species, Chlamydia pneumoniae, Chlamydia trachomatis, Chlamydophila psittaci, Citrobacter freundii, Proteus species, Enterobacter sakazakii, Enterococcus faecium, Francisella tularensis, Haemophilus ducreyi, non-pylori Helicobacter, Legionella pneumophila, Leptospira interrogans, Mycoplasma pneumoniae, Neisseria meningitidis, Neisseria gonorrhoeae, Pseudomonas aeruginosa, Bacteroides species, Rickettsiae, Coxiella burnetii, Pasteurella multocida, Pasteurella hemolytica, Salmonella typhi, Salmonella paratyphi A, B and C, Salmonella enteritidis, Shigella sonnei, Shigella flexneri, Shigella dysenteriae, Shigella boydii, Treponema pallidum, Vibrio cholerae, Vibrio parahemolyticus, Vibrio vulnificus, Yersinia enterocolitica, Yersinia pestis etc.
Likewise, the non-limiting examples of pathogenic fungal microorganisms include Candia albicans, Candida utilis, Aspergillus clavatus, Aspergillus fumigatus, Aspergillus flavus, Cryptococcus albidus, Cryptococcus gattii, Cryptococcus laurentii, Cryptococcus neoformans, Histoplasma capsulatum, Pneumocystis jirovecii, Rhizopus oryzae, Pneumocystis carinii, Blastomyces species, Coccidia species, and Stachybotrys chartarum. See section [0020] of Lozono et al. US 20140206016 A1. Furthermore, the non-limiting examples of pathogenic protozoal microorganisms include Acanthamoeba species, Balamuthia mandrillaris, Cryptosporidium canis, Cryptosporidium felis, Cryptosporidium hominis, Cryptosporidium meleagridis, Cryptosporidium muris, Cryptosporidium parvum, Dientamoeba fragilis, Endolimax nana, Entamoeba dispar, Entamoeba hartmanni, Entamoeba histolytica, Entamoeba coli, Entamoeba moshkovskii, Giardia lamblia, lodamoeba butschlii, Leishmania aethiopica, Leishmania braziliensis, Leishmania chagasi, Leishmania donovani, Leishmania infantum, Eimeria species, Leishmania major, Leishmania mexicana, Leishmania tropica, Naegleria fowleri, Neospora species, Plasmodium falciparum, Plasmodium knowlesi, Plasmodium malariae, Plasmodium ovale, Plasmodium vivax, Plasmodium berghei, Sappinia diploidea, Babesia microti, Babesia canis, Theileria species, Toxoplasma gondii, Trichomonas vaginalis, Trypanosoma brucei, and Trypanosoma cruzi. Other parasitic pathogenic microorganism species encompassed within the scope of the claims include Taenia species, Trichinella species, Ancyclostoma species, Ascaris species, Necator species, Dracunculus species, Enterobius species, Dictyocaulus species, Strongyloides species, Wuchereria bancrofti, Trichuris species etc. See section [0021] of Lozono et al. US 20140206016 A1. The claimed method is for preparing a ‘live attenuated vaccine’ of any of these limitless pathogenic microorganisms. A vaccine ‘must by definition trigger an immunoprotective response in the host vaccinated; mere antigenic response is not enough’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). However, at the time of the invention, Applicants were not in possession of a method of preparing a live attenuated vaccine comprising irradiating a representative number of species encompassed within the entire variable broad genus of pathogenic microorganisms as claimed and and the full breadth of the method as claimed. 
Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of the broadly claimed protein species and their antigenic fragment species of variable structure, defined by structure or amino acid sequences falling within the scope of the broad variant genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus of peptides is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual makeup of the claimed products -"a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." Ariad, 598 F.3d at 1350. "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and technical knowledge of the proteins and antigenic fragments as recited broadly. 
The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement. For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. A review of the instant specification indicates that at the time of the invention, other than a method of preparing a live attenuated Salmonella typhimurium LT2IR11 vaccine as described in Example 2 and preparation Example 1 and experimental Example 3 of the instant specification and the live attenuated pathogenic bacteria species set forth at sections [0060] to [0065], preparation Examples 2-4, and Tables 1-3 of the instant specification wherein the method comprises the irradiating and culturing steps under specific conditions, Applicants were not in possession of a method of preparing a live attenuated vaccine of the broadly recited variant pathogenic microorganism genus as claimed. Applicants have not described a method of preparing a sufficient the variant genus such that the specification might reasonably convey to a skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. Applicants were not in possession of a method of preparing irradiated live attenuated vaccines of a representative number of structurally, genetically, antigenically and immunogenically divergent microorganism species 
within the claimed broad genus, wherein their divergent structure is correlated with the requisite attenuation, viability (live), and vaccine functions, i.e., prophylactic and therapeutic protective effects, against divergent microorganism species within the recited broad genus. A concrete structure-function for the variant genus must exist, which is lacking. This is important because The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The limited number of pathogenic bacterial species is not Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”).  
 	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  In the instant application, at the time of the invention, Applicants were not in possession of a method of preparing irradiated live attenuated vaccines of a representative number of the encompassed widely variant pathogenic microorganism species, wherein the irradiated species are correlated with the requisite ‘attenuation’ and ‘vaccine’ functions. This is important because there is no predictability that the method of preparing the live attenuated Salmonella typhimurium LT2IR11 vaccine is extrapolatable to the widely variant members of the huge pathogenic microorganism genus.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Applicants should note that written description requires more than a mere statement that something is a part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The specific description or guidance, not general description or guidance is needed. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104). For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ Clearly, Applicants did not describe the invention of the instant claim sufficiently to show that they had possession of the variant genus and full scope of the method as claimed.  
Rejection under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11)	Claims 2 and 6 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
further comprising irradiating a pathogenic microorganism …’. Is a second pathogenic microorganism being irradiated in the method of the dependent claim 2 such that the pathogenic microorganism recited in base claim 1 and ‘a pathogenic microorganism’ recited in the dependent claim 2 are both being irradiated? Or, is the recited ‘further comprising’ step applicable only to the culturing step as is described in the as-filed specification? If the latter is the case, it is suggested that Applicants delete from claim 2 the phrase “irradiating a pathogenic microorganism with a dose of 0.5 to 2kGy of radiation; and”.
	(b)	Claim 2 is further ambiguous and indefinite in the limitation: ‘the irradiated pathogenic microorganism’ (see line 4), because it is unclear where does it derive its antecedence from, i.e., line 3 of claim 1 or line 2 of claim 2? 
	(c)	Analogous rejection and criticism apply to the dependent claim 6 with regard to the limitation: ‘the irradiated pathogenic microorganism’.
	(d)	Claim 6, which depends from claim 2, is also rejected as being indefinite due to the indefiniteness identified supra in claim 2.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C § 103(c) and potential 35 U.S.C § 102(e), (f) or (g) prior art under 35 U.S.C § 102(a).  
13)	Claims 1-6 are rejected under 35 U.S.C § 103 as being unpatentable over Borai et al. (Med. J. Cairo Univ. 86: 1193-1202, June 2018).
	Borai et al. taught a method of producing a live attenuated Salmonella typhimurium vaccine comprising irradiating wild-type Salmonella typhimurium with a dose of 0.5 kGy, 1kGy, 2kGy, 2kGy, 3kGy, 4kGy and 5kGy radiation and culturing the irradiated Salmonella typhimurium by plating on culture media for 24 hours to estimate their viability. The Salmonella typhimurium exposed to a radiation dose of 1 kGy or 4 kGy caused no mortality in mice injected with 102, 103 and 104 CFU/ml. The prior art gamma irradiated, attenuated live Salmonella typhimurium had the capacity of tumor targeting, colonizing, and eliciting growth suppression of solid tumor in mice. Mice bearing tumor that were treated with 1-kGy Salmonella typhimurium showed approximately normal histological structure compared to the control healthy group. See Abstract; right column of page 1194 beginning at ‘Gamma irradiation facility’; sections 3 and 4 on page 1195; Group 5 and Group 6 under section 5 on page 1195; the last sentence of the last full paragraph in left column of page 1196; the first full paragraph of page 1201; and the section entitled ‘Conclusion’ on page 1201. 
Borai et al. are silent on the number of times of irradiation being 6 to 15 times or 10 to 12 time, and/or culturing repeated 6 to 15 times. However, it was routine and conventional in the art at the time of the invention to optimize, via routine repetition or standardization, the frequency or the number of times of irradiation and/or number of times the culturing was repeated.  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the irradiation process 6-15 or 10-12 times and/or repeating the culturing step 6-15 times to assess, confirm and reconfirm viability or extent of viability of the irradiated Salmonella typhimurium in the method of Borai et al. to produce the instant invention. Doing so would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan and would have yielded predictable results. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103". Since the modification of the prior art represents nothing more than ‘the predictable use of prior art elements according to their established functions’, a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Furthermore, ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor"). See In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992). The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”.
 	Claims 1-6 are prima facie obvious over the prior art of record.
14)	Claims 1-6 are rejected under 35 U.S.C § 103 as being unpatentable over Sarjeant et al. (Poultry Sci. 84: 955-958, 2005).
	Sarjeant et al. taught a method of producing live Salmonella typhimurium comprising irradiating Salmonella enterica serovar Typhimurium with a radiation dose of 1 kGy, 2 kGy, or 3 kGy as 1 kGy radiation on each passage followed by culturing of the irradiated material. See abstract; right column of page 956; and Results and Discussion section on page 957. 
Sarjeant et al. are silent on the number of times of irradiation being 6 to 15 times or 10 to 12 times, and/or the culturing repeated 6 to 15 times. However, it was routine and conventional in the art at the time of the invention to optimize, via routine repetition or standardization, the frequency or the number of times of irradiation and/or the number of times the culturing was repeated.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the irradiation process 6-15 or 10-12 times and/or repeating the culturing step 6-15 times to assess, confirm and reconfirm viability or extent of viability of the irradiated Salmonella typhimurium in the method of Sarjeant et al. to KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103". Since the modification of the prior art represents nothing more than ‘the predictable use of prior art elements according to their established functions’, a prima facie case of obviousness exists.  See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Furthermore, ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor"). See In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992). The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”.
 	Claims 1-6 are prima facie obvious over the prior art of record.
Claims Objection(s) – Suggestion(s)
15)	Claims 1 and 2 are objected to for the following reason(s):
	(a)	Claim 1 is objected to for not leaving a space between the limitation ‘2’ and ‘kGy’ in line 4.   
	(b)	Claim 2 is objected to for not leaving a space between the limitation ‘2’ and ‘kGy’ in line 3.   
Relevant Art
16)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
	Choi et al. (KR 2013105975 A – English Abstract) taught a method of preparing a Rhizopus oryzae CS108 composition comprising irradiating Rhizopus oryzae CS107 with a dose of 5 kGy and culturing the irradiated Rhizopus oryzae CS108. A sample containing said Rhizopus oryzae CS108 showed antifungal activity on the target plant pathogen, improved antagonistic ability on plant diseases, and the ability to promote plant growth and control plant diseases. See page 2.
Conclusion
17)	No claims are allowed. 

Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2022